NUMBER 13-19-00590-CR

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI - EDINBURG

JESUS ANGEL REBOLLAR,                                                          Appellant,

                                             v.

THE STATE OF TEXAS,                                                             Appellee.


                    On Appeal from the 139th District Court
                         of Hidalgo County, Texas.


                                        ORDER
             Before Justices Benavides, Longoria, and Tijerina
                             Order Per Curiam

       This cause is before the Court on appellant's second motion for extension of time

to file the brief. Appellant’s brief was originally due to be filed on June 5, 2020, and

appellant was previously granted one extension.

       The Court, having fully examined and considered appellant's second motion for

extension of time to file the brief and the extension previously granted in this cause, is of
the opinion that, in the interest of justice, appellant's second motion for extension of time

to file the brief should be granted with order. The Court looks with disfavor upon the delay

caused by counsel's failure to have filed a brief in this matter and further motions for

extension of time will not be granted absent additional exigent circumstances.

       Appellant's second motion for extension of time to file the brief is hereby

GRANTED, and the Honorable Traci L. Evans, counsel for appellant, is hereby

ORDERED to file the appellate brief with this Court on or before February 16, 2021.

                                                                   PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
30th day of December, 2020.




                                             2